ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Buck Town Contractors & Co.                   )      ASBCA No. 60939
                                              )
Under Contract No. W912P8-09-D-0052           )

APPEARANCES FOR THE APPELLANT:                       W. Lee Kohler, Esq.
                                                     Douglas A. Kewley, Esq.
                                                     Thomas F. Gardner, Esq.
                                                      Gardner & Kewley, APLC
                                                      Metairie, LA

APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     William G. Meiners, Esq.
                                                     Stephen S. Bland, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, New Orleans

               OPINION BY ADMINISTRATIVE JUDGED' ALESSANDRIS
           ON APPELLANT'S MOTION FOR PARTIAL SUMMARY JUDGMENT

        The United States Army Corps of Engineers (Corps or government) contracted with
Buck Town Contractors & Co. (Buck Town) to reconstruct a hurricane protection levee in
St. Charles Parish, Louisiana. Buck Town subcontracted the work in question to Circle
LLC (Circle). The contract required placement of a layer of geotextile material at the base
of the levee, and that the geotextile be provided in continuous machine-direction lengths
without seams, with all seams and overlaps to be installed perpendicular to the centerline of
the levee. For reasons of efficiency related to the length of the rolls of geotextile material
used on the project, every third row of geotextile material on the levee installed by Circle
consisted of two strips of material joined by an overlap running parallel to the centerline of
the levee. The Corps objected to this method only after one segment of the levee was
complete (and the geotextile buried) and another segment had a large part of the geotextile
installed. Buck Town was required to remedy this situation by the Corps, leading to the
dispute now before us.

       Buck Town moves for partial summary judgment on an issue of contract
interpretation, seeking a holding that the contract permitted the use of partial rows of
geotextile. We deny Buck Town's motion. 1 We find that the plain language of the contract
does not permit the use of overlaps parallel to the centerline of the levee. 2

             STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

       On 28 September 2009, the Corps awarded to Buck Town under Multiple Award
Task Order Contract No. W9I2P8-09-D-0052 (the contract), Task Order No. 0004, for
construction of Reach IA, part of a hurricane protection levee in St. Charles Parish,
Louisiana (R4, tab 2). Buck Town subcontracted work, including, geotextile placement, to
Circle (Statement of Genuine Issues (SGI) ii 2). The task order for Reach IA required a
layer of geotextile material covering an area approximately I20-feet wide by 2,900-feet
long (R4, tab 79 at I 890).

      The contract's specification for reinforcement geotextile provided, in relevant part:

             .3. I . I Procedure

                     The geotextile shall be installed to the lines and grades
                     as shown on the contract drawings. Objects, or debris
                     that are capable of damaging the geotextile shall be
                     removed before the geotextile is placed. At the time of
                     installation, the geotextile shall be rejected if it has
                     defects, rips, holes, deterioration, or damage which was
                     incurred during manufacture, transportation, or storage.
                     The geotextile shall be installed with the seams facing
                     up to allow for visual inspection. All seams and
                     overlaps shall be placed perpendicular to the centerline
                     of the levee. Fill shall not be placed on the geotextile
                     until the seams or overlaps are within 5 degrees of being
                     perpendicular to the levee centerline and all sags and
                     wrinkles are removed from the geotextile. The
                     Contractor shall take precautions to avoid damaging the
                     geotextile during placement.




1
  The present motion concerns only ASBCA No. 60939, which is consolidated with
       ASBCA Nos. 60940 and 6094 I. Buck Town initially filed a second motion for
       summary judgment in ASBCA No. 6094 I, regarding a dispute as to whether it was
       required to replace certain geotextile based upon testing of the fabric's tensile
       strength. Buck Town withdrew that motion on 2 October 20I 7.
2
  The Corps did not cross-move for summary judgment, so we deny Buck Town's motion,
       but do not enter summary judgment in favor of the Corps.
                                             2
                 3.3.1 Seams

                        Geotextile panels shall be sewn along the selvedged
                        edges so that seams run parallel with the machine
                        direction to produce geotextile pieces that are wider than
                        the weaving machine produces. Geotextiles shall be
                        supplied in continuous machine direction lengths
                        without seams. All seams shall be made with thread that
                        meets the requirements for plastic yam, as specified in
                        paragraph GEOTEXTILE REQUIREMENTS. The
                        Contractor is responsible for choosing the sewing
                        machine, thread, stitch type, number of stitches per inch
                        and any other particulars that are required to achieve the
                        seam strength that is specified in Table 1.

                 3 .3 .1. 1 Damaged Seams

                        Rips in seams that occur as a result of placement, and
                        which are less than two feet from the end of the
                        geotextile panel do not require repair. Rips that are
                        longer than two feet, or of any length that occur at
                        locations that are more than two feet from the end of the
                        panel, shall be repaired by placing a single layer of
                        geotextile of the same strength to cover the entire
                        affected seam. The piece of geotextile shall extend a
                        minimum of five feet on each side of the damaged seam.

                3.3 .2 Overlaps

                       Overlaps may be used at [points of intersection 3] or to
                       join pieces of geotextile that become too heavy to handle
                       with construction machinery. All overlaps shall run in
                       the same direction as the seams. A minimum of two feet
                       is required at each overlap.

(R4, tab 5 at 110-12) In December 2009, Buck Town submitted to the Corps a geotextile
fabric placement plan with a plan view showing overlapping, full length panels installed
perpendicular to the centerline of the levee (R4, tab 6).

        In January 2010, Circle placed the geotextile material in Reach IA of the levee (R4,
tabs 8, 9). Circle used 15' x 300' rolls of geotextile material for the project (R4, tab 11 ).
To minimize waste from the 300' rolls of geotextile, Circle typically placed two 120',

3
    A point of intersection is where the centerline of the levee changes direction.
                                                 3
    full-length panels, and one 60', partial-length panel, from each roll. In rows that used two
    partial-length panels, Circle joined the panels with a 2' overlap. (R4, tab 2 at 20; SGI ,-r 6)
    To prevent ultraviolet radiation damage, each day Circle would place the first layer of fill
    over the newly-placed geotextile, covering the overlaps from view (R4, tab 8).

            Several representatives of the Corps, including quality assurance inspectors, were on
    site at various times while Circle placed the geotextile material in Reach IA (R4, tab 8; app.
    supp. R4, tab 33). Buck Town's quality control reports, submitted to the Corps, included the
    statement that "2' overlapping was applied at every ?djoining new roll of geotextile" (R4,
    tab 8; app. supp. R4, tabs 9, 11, 13, 21, 23, 25, 27, 29, 31, 33, 35). The Corps' quality
    assurance inspectors did not raise any issues with Circle's geotextile placement (R4, tab 9;
    app. supp. R4, tabs 10, 12, 14, 22, 24, 26, 28, 30, 32, 34, 36). During February and
    March, 2010, Circle continued to place embankment fill over the geotextile (comp I. ,-i 121,
    answer ,-i 121). By 24 March 2010, Circle had placed roughly seven feet of embankment fill
    along the entire levee crest covering the geotextile (app. supp. R4, tab 129).

               Under a different task order, Task Order No. 0005, Buck Town and Circle constructed
    a second reach of the same levee, referred to as Reach 2A (app. supp. R4, tab 5). On I 0
    March 2010, during the Reach 2A Geotextile Preparatory Phase Meeting, Buck Town and
    Circle discussed with Mr. Otho Barnes, P.E., a Corps engineer, that, the "material for two (2)
    rows will be installed in complete/whole 90' sections. Every third row/panel an overlap will
    be required at the parallel seam/lap." (App. supp. R4, tab 47) 4 From 16-24 March 2010,
    Circle placed roughly 40 percent of the geotextile on the Reach 2A project, including some
    geotextile rows with overlaps joining two partial-length panels (compl. ,-i,-i 143, 148, answer
    ,-r,-r 143, 148).

       During a 24 March 2010 site visit, Mr. Barnes informed Circle that "reinforcement
geotextile may be installed incorrectly, and that no seam splicing should occur, when being
placed" (app. supp. R4, tab 58). An unsigned copy of the Corps' 24 March 2010 quality
assurance report5 states:

                    Circle ... had been installing the fabric where when the end of
                    the, usually 300' roll of fabric came, the next roll was
                    overlapped 2' with a seam running parallel to levee centerline
                    and the installing of fabric continued. What should have
                    occurred is that no pieces or panels of fabric should have been
                    installed if they were less than 90' wide. That's the distance
                    across the bottom of the degraded levee. If done in that
                    manner, no parallel to centerline seams would have occurred .

    4
.       Reach 2A was 90' across whereas Reach IA was 120'.
    5
        A signed copy of the 24 March 2010 quality assurance report, apparently provided
             contemporaneously to Circle, does not contain the cited language (app. supp. R4,
             tab 57).
                                                  4
(R4, tab I I) Circle removed and replaced the geotextile that had been incorrectly placed
on Reach 2A (R4, tab 2 at 5). On 25 March 20 I 0, the Corps issued Contract Deficiency
Notice No. I on the Reach IA Project contending that Buck Town was in "violation of
specification section 3 I 05 I 9 .05 I 2, paragraph 3. I. I by installing reinforcement geotextile
overlaps parallel to the centerline of the levee" (R4, tab I2).

       On I9 November 20IO, the administrative contracting officer,Mr. Jeffrey Falati,
ordered Buck Town to reconstruct the Reach IA levee (R4, tab 33). On 28 December
2010, Buck Town submitted a Notice of Claim for Constructive Change. On 24 January
20I I, Buck Town submitted a Request for Equitable Adjustment. On 7 February 20I I, the
contracting officer rejected Buck Town's Request for Equitable Adjustment. (R4, tab 2 at
13) Buck Town submitted a claim on 22 March 20I6 that was denied by the Corps'
contracting officer on 20 September 20I6 (R4, tab 2 at 18, 30). This appeal followed.

                                          DECISION

        Board Rule 7(c)(2) provides that we look to FED. R. CIV. P. 56 for guidance in
deciding motions for summary judgment. We will grant summary judgment only ifthere is
no genuine issue as to any material fact, and the moving party is entitled to judgment as a
matter oflaw. Celotex Corp. v. Catrett, 477 U.S. 3I7, 322 (1986). A material fact is one
that may affect the outcome of the decision. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248-49 (I986). The moving party bears the burden of establishing the absence of any
genuine issue of material fact, and all significant doubt over factual issues must be resolved
in favor of the party opposing summary judgment. Mingus Constructors, Inc. v. United
States, 812 F.2d 1387, 1390-91 (Fed. Cir. 1987). Once the moving party has met its
burden of establishing the absence of disputed material facts, then the non-moving party
must set forth specific facts, not conclusory statements or bare assertions, to defeat the
motion. Pure Gold, Inc. v. Syntex (US.A.), Inc., 739 F.2d 624, 626-27 (Fed. Cir. 1984).

       Buck Town asserts that the plain meaning of the contract permitted it to place the
geotextile across the levee with non-full-length pieces so long as the material was properly
overlapped. Buck Town's interpretation relies upon its asserted "plain meaning" of the
term "placed" as "to put in a particular position." Thus, Buck Town argues that it satisfied
the contractual requirement of "placing" the material perpendicular to the centerline of the
levee because it unrolled the geotextile in a direction that was perpendicular to the levee.
(App. br. at l I-15) The government asserts that the plain meaning of the contract prohibits
the use of partial-length pieces of geotextile because it creates an overlap that is not
perpendicular to the centerline of the levee (gov't br. at 4-5).

      Contract interpretation is a matter of law. See, e.g., ThinkQ, Inc., ASBCA
No. 57732, 13 BCA if 35,221 at I 72,825. In interpreting a contract, we begin with the plain
language of the contract. See, e.g., Banknote Corp. ofAmerica, Inc. v. United States, 365
F.3d 1345, 1353 (Fed. Cir. 2004). An additional canon of contract interpretation is that the

                                                5
contract should be read as a whole, harmonizing and giving meaning to all provisions.
ThinkQ, 13 BCA ~ 35,221 at 172,825 (citing NVT Technologies, Inc. v. United States, 370
F.3d 1153, 1159 (Fed. Cir. 2004)).

        Here, the geotextile specifications clearly provide that "[a]ll seams and overlaps shall
be placed perpendicular to the centerline of the levee" (R4, tab 5, ~ 3.1.1). Buck Town, in
arguing the plain meaning of the provisions states that "[i]n lieu of utilizing seams to widen
the material, as long as the machine-direction axis of the material was oriented
perpendicular to the centerline of the levee, the Contract allowed Circle to 'join pieces of
geotextile' by using 2' overlaps of adjacent panels" (app. br. at 14). As an initial point, we
disagree with Buck Town's proffered interpretation of the contract as permitting overlaps
parallel to the centerline of the levee so long as the geotextile was unrolled in a direction
perpendicular to the centerline of the levee. Here Buck Town cites the Oxford dictionary
definition of the word "placed" as "put in a particular position," supposedly supporting its
interpretation of the contract that "placed" only governed the means by which it was
installed (app. br. at 13). We read this definition of placed to indicate where something was
put, not the direction in which it was installed. This is consistent with the full dictionary
definition: "put in a particular position: a newspaper had been placed beside my plate."
NEW OXFORD AMERICAN DICTIONARY (3d ed. 2010). In addition, Buck Town's proffered
interpretation directly conflicts with~ 3.3.1 "Seams" which provides that "[g]eotextiles
shall be supplied in continuous machine direction lengths without seams" (R4, tab 5 at 112).
Thus, we find that the plain meaning of the contract does not support Buck Town's
interpretation.

        Buck Town additionally argues that the Corps' interpretation of the geotextile
specifications is internally inconsistent because each overlap is two-dimensional. Thus,
Buck Town argues, each overlap consists of an overlap perpendicular to the direction of the
levee centerline and an overlap that is parallel to the levee centerline. (App. br. at 18-21 )6
However, it is Buck Town's interpretation that creates internal inconsistency. The
geotextile provisions provide that "Geotextile panels shall be sewn along the selvedgedr 71
edges so that seams run parallel with the machine direction to produce geotextile pieces
that are wider than the weaving machine produces. Geotextiles shall be supplied in
continuous machine direction lengths without seams." (R4, tab 5 at 112) Overlaps can be
substituted for seams to join pieces of geotextile that become too heavy to handle with
construction equipment, and must run in the same direction as seams (id.). Thus, the
"seam" that can be replaced with an overlap is the long seam running in the machine
direction, not the cut edge across the machine width.



6
  This interpretation would make the requirement for perpendicular overlapping to be
        meaningless because all such two-dimensional overlaps would contain a
       perpendicular component.
7
  Selvedge is defined as "an edge produced on woven fabric during manufacture that
       prevents it from unraveling." NEW OXFORD AMERICAN DICTIONARY (3d ed. 2010).
                                              6
        Buck Town's proffered interpretation is internally inconsistent with the contract
provisions providing that all seams must be perpendicular to the centerline of the levee and
that the geotextiles be supplied in "continuous machine direction lengths without seams"
(R4, tab 5 at 112). Buck Town attempts to avoid the contract language requiring that
seams be perpendicular to the centerline by arguing that the language applies to seams that
make the geotextile wider and not other seams (app. reply at 22). Even assuming that Buck
Town's interpretation is correct, its proposed interpretation still conflicts with the provision
requiring that the geotextile be supplied in continuous machine direction lengths without
seams. Buck Town additionally argues that the material was "supplied" in continuous
lengths because it was delivered from the manufacturer to the job site in continuous
machine direction without seams (id. at 22-23). The term "supply" means to "make
(something needed or wanted) available to someone; provide." NEW OXFORD AMERICAN
DICTIONARY (3d ed. 2010). Here, the geotextile specifications concern the relationship
between the Corps and Buck Town. Thus, the Corps is the "someone" in the dictionary
definition that has received the goods. Buck Town did not "supply" continuous rows of
geotextile without seams to the Corps.

        Buck Town also argues that the Corps' interpretation requires the Board to read into
the contract language that does not exist. Buck Town asserts that the geotextile
specifications and contract drawings do not contain any expressed instructions requiring
geotextile rows "having a continuous, machine-direction length sufficient to span the entire
distance from the flood side placement limit to the protected side limit," "[p]rohibiting the
contractor from joining together two less-than-full-length panels of geotextile," or
prohibiting overlaps parallel to the centerline (app. br. at 22-23). Contrary to Buck Town's
argument, the geotextile specifications specifically require that "[g]eotextiles shall be
supplied in continuous machine direction lengths without seams" (R4, tab 5 at 112).
Moreover, the specification's requirement that "[a]ll seams and overlaps shall be placed
perpendicular to the centerline of the levee" necessarily prohibits seams and overlaps
placed parallel to the centerline of the levee. The fact that the Corps could have included
more explicit language that might have prevented this dispute is of no moment. Further,
Buck Town's citation to A.A. Conte & Son, Inc., ENG BCA Nos. 6104, 6227, 96-2 BCA
ii 28,581, is not persuasive because that appeal involved a contract where the Army Corps
of Engineers Board of Contract Appeals agreed with the appellant's interpretation of the
plain language of the contract. Here, we find that the contractual language does not
support the appellant's interpretation.

       Having found that the plain meaning of the contract is not consistent with Buck
Town's proposed interpretation, we decline to consider Buck Town's extrinsic evidence
regarding the parties' pre-dispute conduct (app. br. at 25-30). See, e.g., City of Tacoma,
Dept. of Public Utilities v. United States, 31 F.3d 1130, 1134 (Fed. Cir. 1994); Banknote
Corp., 365 F.3d at 1353. To the extent such a claim is properly before the Board, Buck
Town may choose to present evidence of pre-dispute conduct at a hearing in support of the
waiver argument it belatedly raises in its reply brief (app. reply at 38-47). Arguments
raised for the first time in a reply brief are waived. Raytheon Company, Space & Airborne

                                               7
    Systems, ASBCA No. 57801 et al., 15-1BCA~36,024 at 175,960 n.3; see also Systems
    Management and Research Technologies Corp. v. Dept. of Energy, CBCA No. 4068, 16-1
    BCA ~ 36,333 at 177,138 n.7 (citingBannum, Inc. v. United States, 121 Fed. Cl. 543, 552
    n.6 (2015)). For the same reason, we do not consider Buck Town's argument that the "real
    issue" is the Corps' undisclosed engineering considerations (app. reply at 1-10).
    Additionally, as we do not find the contract to be ambiguous, Buck Town's latent
    ambiguity argument is inapplicable. City of Tacoma, 31 F.3d at 1134.

                                             CONCLUSION

           For the reasons stated above, Buck Town's motion for partial summary judgment is
    denied.

           Dated: 11 January 2018


                                                      DA YID D' ALESSANDRIS
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals
                       _____ .-
     I concur                                         I concur



    RICHARD SHACKLEFORD                               J. REID PROUTY
    Administrative Judge                              Administrative Judge
    Acting Chairman                                   Vice Chairman
    Armed Services Board                              Armed Services Board
    of Contract Appeals                               of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
    Services Board of Contract Appeals in ASBCA No. 60939, Appeal of Buck Town
    Contractors & Co., rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREYD. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals



l
t
                                                 8